Exhibit 10.43

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT     1. CONTRACT ID CODE    

  PAGE OF  

1    ,    1

2. AMENDMENT/MODIFICATION NO.

016

 

 

3. EFFECTIVE DATE  

05/14/2014

  4. REQUISITION/PURCHASE REQ. NO.  

5. PROJECT NO.

(If applicable)

6. ISSUED BY                         CODE   5ASNET  
7. ADMINISTERED BY (If other than Item 6)     CODE       5ASNET  

 

Alaina Earl

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

FEDERAL EXPRESS CORPORATION

3610 HACKS CROSS ROAD

MEMPHIS, TN 38125-8800

    (x)     

9A. AMENDMENT OF SOLICITATION NO.

 

      

9B. DATED (SEE ITEM 11)

 

 

 

   x

 

  

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

      

10B. DATED (SEE ITEM 13)

 

04/23/2013

SUPPLIER CODE        000389122   FACILITY CODE         

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨                ¨  is extended,         ¨  is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

 

(a)By completing Items 8 and 15, and returning                     copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12.    ACCOUNTING AND APPROPIRATION DATA     (If  required).

         See Schedule

   $0.00                                         

 

13. THIS ITEM APPLIES ONLY TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

    (x)         A.    

THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

    ¨           x     B.    

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

    ¨     C.    

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    ¨     D.    

OTHER (such as no cost change/cancellation, termination, etc.) (Specify type of
modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

 

   

 

E. IMPORTANT:     Contractor ¨ is not, x is required to sign this document and
return          1           copies to the issuing office.

 

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

A) This Modification is put in place to clarify various Administrative Changes
to the “Personnel Screening” section of the contract per the attached document.

 

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Period of Performance: 09/30/2013 to 09/30/2020

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER

(Type or print)

 

Paul J. Herron, Vice President

 

 

16A. NAME AND TITLE OF CONTRACTING OFFICER

(Type or print)

 

    Brian McKain

 

   

15B. CONTRACTOR/OFFEROR

 

/s/ PAUL J. HERRON

(Signature of person authorized to sign)

 

15C. DATE SIGNED

 

5/23/14

 

16B. CONTRACT AUTHORITY

 

    /s/ BRIAN MCKAIN

(Signature of Contracting Officer)

 

16C. DATE SIGNED

 

5/27/2014

   



--------------------------------------------------------------------------------

Postal Service Employees Allowed Access

The aviation supplier shall allow escorted Postal officials showing proper
credentials access to all buildings, field areas, ground equipment being used to
sort, stage, or transport mail under this contract or under any subcontract
services performed under this contract. Government regulations (e.g.,
Transportation Security Administration) will supersede this section.

The aviation supplier will allow unescorted access to Postal Service employees
stationed on the aviation supplier’s premises pending compliance with all
required processes. Photography or video taping will not be permitted except as
outlined in the security protocols.

Personnel Screening

In general, the Postal Service accepts air carrier security program requirements
set forth by the Transportation Security Administration (TSA). In addition to
these, the Postal Service also mandates additional requirements.

The Postal Service is aware that the aviation supplier must implement its human
resources programs in accordance with certain state laws and that in that
respect there may be certain deviations to the literal application of some of
the Postal Service requirements set forth herein.

In the event the aviation supplier establishes that a state law prohibits it
from requesting from its employees or prospective employees any or all of the
information requested in responses to questions 21a through 21e of PS Form 2025,
Contract Personnel Questionnaire, as required by 1.c below, or from certifying,
as the result of a criminal records check, to any of the items requested under
1.b, Criminal History, below, the aviation supplier shall be relieved of its
contractual obligation to require employees or prospective employees to respond
to the portions of those questions requesting the prohibited information or to
provide that information as part of its criminal records check. In these
situations, the Postal Service Security Investigations Service Center (SISC)
shall conduct the required criminal checks as outlined in 1.b. below.

To establish the existence and the extent of the prohibitory effect of any such
state law referenced above, the aviation supplier shall provide to the SISC
documentary evidence (including a copy of the state law) demonstrating the
stated prohibition. The Postal Service’s concurrence about the prohibitory
nature of a state law shall not be unreasonably withheld.

The Contracting Officer may, in consultation with the aviation supplier and the
U.S. Postal Inspection Service, grant other appropriate deviations or implement
alternate processes to the standard U.S. Postal Inspection Service requirements
by letter.

Applicability

Individuals providing services to the Postal Service under this contract
(including aviation suppliers, employees of aviation suppliers, and
subcontractors and their employees at all levels), hereinafter, “individuals,”
who have been hired after the effective date of this contract and whose duties
will or likely may involve handing the mail must obtain a security clearance
from the Postal Service, as provided herein. Access to the mail as defined by
3.a below is permitted as soon as the security clearance package has been
submitted to the SISC in Memphis.

If the aviation supplier commences a new operation (internally or with an
aviation supplier) for the purpose of processing Postal volume, the employees
hired since the effective date of this contract will be subject to Personnel
Screening.

Access to the mail is permitted as soon as the security clearance package has
been submitted to the SISC in Memphis. If the aviation supplier has ground
handling services performed at air stops by another aviation supplier
(subcontractor), and if, to the best knowledge of the prime aviation supplier,
that subcontractor is in compliance with the provisions of this clause, the
prime aviation supplier may certify



--------------------------------------------------------------------------------

that fact to the Contracting Officer in writing, and thereby be relieved of the
primary responsibility for personnel screening. Prime aviation suppliers are in
all cases responsible for meeting these screening requirements for all persons
having access to the mail who are their direct employees. For example, if ABC,
Inc. is an aviation supplier, and it performs ground handling services at one or
more air stops for CDE, Inc., CDE must certify in writing that:

I certify that at the following air stops ground handling services are being
performed by ABC, and that to the best of my knowledge, ABC is an aviation
supplier of air transportation services under contract number__. A listing of
airports served by ABC is attached hereto as follows.

Aviation suppliers must have clauses in their contracts with subcontractors
requiring adherence to the Postal Service screening procedures contained in this
contract.

 

  1.

Requirements: The aviation supplier, when employing individuals who will or are
likely to handle the mail in the performance of their duties under this
contract, must provide the following documentation as early as possible to the
Security Investigations Services Center (SISC), 225 N. Humphreys Blvd., 4th
floor, Memphis, Tennessee, 38161-0001 for those individual aviation supplier
employees who will or are likely to handle the mail in the performance of their
duties. (Form can be obtained by calling the SISC at (901) 747-7712 or by email
at Meg@uspis.gov.) The items listed in sub-sections 1 through 4 and a through c
below must be completed prior to the employee being granted permission to handle
mail. For purposes of this requirement, the term “completed” means that all
tasks have been done, and the required submissions to the SISC in Memphis have
been made.

 

  1. Completed PS Form 2181-C. This form must be dated within 90 days of receipt
by the SISC.

 

  2. PS Form 2025. Each item on the PS Form 2025 must be addressed. Applicants
must provide their complete residential address, including city, state, and
ZIP+4. The form must be signed and dated by the applicant within 90 days of
receipt by the SISC.

 

  3. The aviation supplier must obtain and provide to the SISC two original
fingerprint cards (FD-258) for each applicant. The signature of the applicant
and the individual taking the prints must be on each FD-258. In lieu of
submitting fingerprint cards, a FBI rap sheet may be submitted, provided it is
dated within 90 days of receipt by the SISC. The Postal Inspection Service will
provide additional fingerprint cards for aviation supplier use. These additional
forms may be obtained by calling the Memphis office at (901) 747-7712 or via
email at Meg@uspis.gov

 

  4. Certification and Transmittal Cover Sheet documenting Criminal History
records check as required by subsection (b) below. The Certification and
Transmittal cover sheet must include the administrative officer’s name,
telephone number, facility name, email address and mailing address.

The aviation supplier is required to maintain all certifications required in
sections a., b., and c for the length of the contract.

 

  a.

Drug Screening: The aviation supplier must certify that individuals providing
service under this contract have passed a screening test for those substances
identified by the Substance Abuse and Mental Health Services Administration
(SAMHSA) as the five (5) most abused substances which are cocaine, marijuana,
amphetamine / methamphetamine, opiates, and phencyclidine (PCP). The tests must
be performed by a SAMHSA approved certified laboratory. The drug test must meet
the cut-off levels established by SAMHSA. All drug screening tests must be
completed within ninety (90) days prior to having access to the mail since drug
tests older than ninety (90) days are invalid and must be redone. The prime



--------------------------------------------------------------------------------

  aviation suppliers and all subcontractors must maintain the name of the
institution conducting the test and a document indicating if the employee passed
or tested positive.

 

  b. Criminal History: The aviation supplier must certify, based upon a criminal
records check (a state records check) of each employee through local agencies
(state, county, or city) where the applicant has resided and worked for the past
five (5) years (this may require multiple checks for applicants who live in one
location and work in another location, or for applicants who have moved within
that time period), that each individual:

 

  i. Has not been convicted of a felony criminal violation in the past five
(5) years;

 

  ii. Has not been convicted of serious criminal charges (e.g. murder, rape,
robbery, burglary, physical assaults, weapons violations, or drug charges
[felony or misdemeanor]);

 

  iii. Does not have any pending felony or serious criminal charges; and

 

  iv. Is not on parole for or probation for any felony or serious criminal
charges.

This will be documented on the Certification and Transmittal Cover Sheet. This
form is provided under Personnel Security Administrative Instructions, and may
be reproduced by the aviation supplier.

 

  c. Citizenship: Certification of U.S. citizenship must be documented on PS
Form 2025, Contract Personnel Questionnaire, or legal work status authorizing
the individual to work in the United States is required. (I-9 Form, Employment
Eligibility Verification, is to be used for non-citizens).